            Case 5:20-cv-00890-JD Document 10 Filed 12/23/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

JEFFEREY JONES,                                    )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )      Case No. CIV-20-00890-JD
                                                   )
RICHARD FRANKLIN,                                  )
                                                   )
                       Defendant.                  )

              ORDER ADOPTING REPORT AND RECOMMENDATION

         Before the Court is Magistrate Judge Suzanne Mitchell’s Report and

Recommendation [Doc. No. 8] recommending that Plaintiff’s Motion for Leave to

Proceed in forma pauperis [Doc. No. 2] be denied. Judge Mitchell advised Mr. Jones of

his right to file an objection to the Report and Recommendation with the Clerk of Court

by November 5, 2020, and that failure to timely object to the Report and

Recommendation waives the right to appellate review of both factual and legal issues

contained in the Report and Recommendation. [Doc. No. 8 at 2]. See also 28 U.S.C.

§ 636.

         The record reflects that Mr. Jones did not file an objection to the Report and

Recommendation by the deadline or request an extension of time to do so. The Court

notes that all attempts to serve Mr. Jones with the Court’s orders at Mr. Jones’s address

of record have failed. The multiple service attempts, including the Court’s effort to serve

Mr. Jones at an address he verbally provided by telephone, are described in the Report.

[See Doc. No. 8 at 2]. However, Mr. Jones is responsible for notifying the Court of any
          Case 5:20-cv-00890-JD Document 10 Filed 12/23/20 Page 2 of 2




change of address and “[p]apers sent by the court will be deemed delivered if sent to the

last known address given to the court.” LCvR5.4(a).

       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 8] in its

entirety for the reasons stated therein. Mr. Jones’ Motion for Leave to Proceed in forma

pauperis [Doc. No. 2] is DENIED. Plaintiff Jefferey Jones is ORDERED to pay the full

filing fee to the Clerk of Court within 21 days of this Order or by January 13, 2021, or

this action will be dismissed without prejudice.

       IT IS SO ORDERED this 23rd day of December 2020.




                                             2
